Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 2/24/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and
a mapping step of mapping the LDPC code to one of 16 signal points of uniform constellation (UC) of 16QAM on a 4-bit basis, wherein
in the group-wise interleaving, an (i + 1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups O to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups
32 42 35 16 45 38 29 30 9 43 31 11 34 25 39 7 13 4 0 21 46 15 5 20 33 47 44 40 37 19 23 8 12 3 26 14 1 10 28 36 24 22 18 2 6 27 41 17,
the parity check matrix includes an A matrix of M1 rows and K columns represented by a predetermined value M1 and an information length K = N x r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix,
a B matrix of M1 rows and M1 columns, having a step structure adjacent to right of the A matrix, 
a Z matrix of M1 rows and N - K - M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix, 
a C matrix of N - K – M1 rows and K + M1 columns, adjacent to below the A matrix and the B matrix, and 
a D matrix of N - K - M1 rows and N - K - M1 columns, the D matrix being an identity matrix adjacent 5 to right of the C matrix, the predetermined value M1 is 1440, 
the A matrix and the C matrix are represented by a parity check matrix initial value table, and the parity check matrix initial value table is a 10 table representing positions of elements of 
4738 5653 7862 11986 12773 12839 13045”.
These limitations are directed to a mathematical concept and relates as a mathematical relationship or formula without significantly more.  This claim is direct to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 This judicial exception is not integrated into a practical application because the additional limitations of the claim is related to the parity check matrix and is further defining the abstract idea that is a mathematical relationship or formula.  Additional information of the parity check matrix does not integrate the abstract idea into a practical application rather it is an extension of the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as recited above is abstract and fails to recite any additional elements that would add meaningful limits to the abstract idea that would amount to significantly more than the abstract idea.  Thus, the claim is not patent eligible under 35 USC 101. 

Independent claim 2 is similar to claim 1 and is also rejected for the same rational applied to claim 1, thus, claim 2 is not patent eligible under 35 USC 101.

				References Cited by Examiner
	11,159,181 (Shinohara et al), disclose a transmission method and a reception 
device for securing favorable communication quality in data transmission using 
an LDPC code.  In group-wise interleaving, the LDPC code with a code length N of 17280 bits is interleaved in units of 360-bit bit groups 0 to 47.
11,228,395 (Yamamoto et al), disclose LDPC coding is performed based on a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 2/16, 3/16, or 4/16.  The parity check matrix includes an A matrix, a B matrix, a Z matrix, a C matrix, and a D matrix.  The A matrix and the C matrix are represented by a parity check matrix initial value table. 
 	
	11,271,679 (Shinohara et al), disclose  The present technology relates to a transmission method and a reception device for securing favorable communication quality in data transmission using an LDPC code.  Mapping the LDPC code to one of 256 signal points of uniform constellation (UC) of 256QAM on an 8-bit basis, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups 19 40 36…8 16 41 3.

	11,245,419 (Shnohara), discloses  a transmission method and a reception 
device for securing favorable communication quality in data transmission using an LDPC code.

	9,484,957 (Jeong et al), disclose A transmitter apparatus and a receiver apparatus are provided.  The transmitter apparatus includes: an encoder configured to generate a low density parity check (LDPC) by performing LDPC encoding; an interleaver configured to interleave the LDPC codeword; and a modulator configured to map the interleaved LDPC codeword onto a modulation symbol.

10,979,078 (Shinohara et al), disclose  A transmission method includes performing LDPC coding on a basis of a parity check matrix of an LDPC code having a code length N of 69120 bits and a coding rate r of 3/16, and performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits.  In the group wise interleaving, an (i+1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 191 of the 69120-bit LDPC code is 
interleaved into a sequence of bit groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111